Citation Nr: 1433138	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the right second metatarsal.

3.  Entitlement to an initial compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to May 2005.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2005 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified before a Veterans Law Judge at a hearing held at the RO.  A transcript of the proceedings has been associated with the record.

The Board remanded these issues in October 2010 for additional development.

The Veteran's appeal for entitlement to service connection for hearing loss in the right ear was resolved by a January 2012 rating decision of the Appeals Management Center granting the benefit sought.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veterans Law Judge who presided at the Veteran's April 2010 hearing is no longer employed by the Board.  In June 2014, the Board notified the Veteran of this and his options for another Board hearing.  Later that same month, the Veteran informed the Board that he wished to appear at a Travel Board hearing before another Veterans Law Judge.  Since such hearings are scheduled by the RO, a remand for that purpose is required.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



